 1   RAMIRO MORALES [Bar No.: 7101]
     Email: rmorales@mfrlegal.com
 2   MORALES, FIERRO & REEVES
     600 South Tonopah Drive, Suite 300
 3   Las Vegas, Nevada 89106
     Telephone:    (702) 699-7822
 4   Facsimile:    (702) 699-9455

 5   Attorneys for Plaintiff
     NAVIGATORS INSURANCE COMPANY
 6
     MICHAEL J. NUÑEZ [Bar No.: 10703]
 7   Email: mnunez@murchisonlaw.com
     TYLER N. URE, [Bar No.: 11730]
 8   Email: ture@murchisonlaw.com
     MURCHISON & CUMMING, LLP
 9   350 South Rampart Boulevard, Suite 320
     Las Vegas, Nevada 89145
10   Telephone: (702) 360-3956
     Facsimile: (702) 360-3957
11
     Attorneys for Defendant,
12   SPARTA INSURANCE COMPANY

13
                                    UNITED STATES DISTRICT COURT
14
                                           DISTRICT OF NEVADA
15

16   NAVIGATORS INSURANCE COMPANY, )                      CASE NO.: 2:17-cv-02999-RFB-DJA
                                   )
17              Plaintiff,         )                      AMENDED JOINT STIPULATION TO
                                   )                      NOTIFY COURT OF STATUS OF
18        v.                       )                      SETTLEMENT OF CASE
                                   )
19                                 )
     SPARTA INSURANCE COMPANY,
                                   )
20                                 )
                Defendant.
                                   )
21                                 )
22

23          Navigators Insurance Company (“Navigators”) and Sparta Insurance Company (“Sparta”),
24   through their counsel, previously filed a stipulation to advise the Court that the parties had reached a
25   settlement in this action. The stipulation stated that, pursuant to Federal Rules of Civil Procedure,
26   Rule 41(a)(1), the parties would be filing a Stipulation of Dismissal as to all claims between them
27   by March 9, 2020. The parties wish to advise the Court that they have a fully executed settlement
28   ///
                                              1
     AMENDED JOINT STIPULATION REGARDING SETTLEMENT
                                                                 CASE NO.: 2:17-cv-02999 RFB-DJA
 1   agreement and release, but are awaiting payment of the settlement, and thus the Stipulation of

 2   Dismissal will not be filed until on or before April 9, 2020.

 3   MORALES FIERRO & REEVES                               MURCHISON & CUMMING, LLP
 4

 5   By: /s/Ramiro Morales                                 By: /s/Tyler N. Ure         ___________
            Ramiro Morales (Nev. Bar #7101)                       Michael J. Nunez (Nev. Bar #10703)
 6          600 So. Tonopah Drive, Suite 300                      Tyler N. Ure (Nev. Bar #11730)
            Las Vegas, NV 89105                                   350 S. Rampart Blvd., Suite 320
 7                                                                Las Vegas, NV 89145
     Attorneys for Plaintiff
 8   NAVIGATORS INSURANCE CO.                                        Attorneys for Defendant SPARTA
 9                                                                   INSURANCE CO.

10                                              IT IS SO ORDERED:
11

12

13                                              ________________________________
                                                RICHARD F. BOULWARE, II
14                                              UNITED STATES DISTRICT JUDGE
15                                               DATED this 10th day of March, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
     AMENDED JOINT STIPULATION REGARDING SETTLEMENT
                                                                 CASE NO.: 2:17-cv-02999 RFB-DJA
